DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 8/17/22 has been entered. As directed by amendment, claim 10 has been amended, claims 1-9 and 18-25 have been cancelled, and claims 26-32 have been newly added. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 28, the specification does not describe “associated reference points to vary a sensitivity of user inputs based on distances to the reference points”. Specification merely describes “Location info can be used to scale the sensitivity to user inputs. The further into the airway, the smaller the structures get. If relative location of nearby structures is being inferred, it can help scale back so similar input gestures produce similar movements in the video feed as one moves along. Similarly, if all reference points are far away, more exaggerated articulations are generated from relatively similar input” in paragraph [0048] of US-Pub.20210052140.  Accordingly, the specification does not have sufficient written description of using what is representing the reference points, and using the reference points to vary a sensitivity of user inputs based on distances to the references points. Appropriate clarification/correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 20200121163) in view of Akimoto et al. (US 20150196228).	
Regarding Claim 10, Takahashi et al. disclose a method for computer-aided steering of an endoscope (endoscope 10), comprising: receiving, via a touch screen display ([0056] input device 40 may be an operation panel provided on the control device 100, or a touch panel), a user input to move a viewing axis of an endoscope (a longitudinal axis direction of the insertion section 11), 
the endoscope comprising: a first articulating segment positioned at a distal end of the endoscope (Figs. 24-25, [0113]-[0115] the first bendable section 13-1 in an up-and-down direction); 
a second independently articulating segment located at the distal end of the endoscope and coupled to a proximal end of the first articulating segment (Figs. 24-25, [0113]-[0115] the second bendable section 13-2 bends in an upward direction or a downward direction).
However, Takahashi does not teach a camera, positioned at the distal end of the first articulating segment, having a field of view along the viewing axis and an orientation sensor positioned at the distal end of the endoscope; in response to the user input, articulating the first articulating segment of the endoscope to move the viewing axis; receiving from the orientation sensor a motion signal indicating movement of the endoscope along a motion axis; comparing, at a processing chip, the motion axis with the viewing axis; and generating a steering signal that controls articulation of the first and second articulating segments to reduce a difference between the motion axis and the viewing axis.
Akimoto et al. teach a camera (Fig.4, image pick up device 7), positioned at the distal end of the first articulating segment, having a field of view along the viewing axis (Fig.4, image pick up device 7; Fig.2C, line-of-sight direction D1 ),
and an orientation sensor positioned at the distal end of the endoscope (Fig.4, sensor 41); 
in response to the user input, articulating the first articulating segment of the endoscope to move the viewing axis ([0035] surgeon can bend the bending portion 19 in arbitrary directions among the upward, downward, right and left directions ); 
receiving from the orientation sensor (Fig.4, sensor 41) a motion signal indicating movement of the endoscope along a motion axis (Fig.2C, core line and core line direction E1); 
comparing, at a processing chip, the motion axis with the viewing axis (Figs.2C and 3, [0101]-[0104] calculation of line of sight direction and core line direction and comparison of both directions S5); 
and generating a steering signal that controls articulation of the first and second articulating segments to reduce a difference between the motion axis and the viewing axis ([0054] the alignment processing portion 25a of the image processing portion 25 estimates (or calculates) the position of the distal end of the insertion portion 11 and the longitudinal direction or axial direction of the distal end).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Takahashi to have a camera, positioned at the distal end of the first articulating segment, having a field of view along the viewing axis and an orientation sensor positioned at the distal end of the endoscope; in response to the user input, articulating the first articulating segment of the endoscope to move the viewing axis; receiving from the orientation sensor a motion signal indicating movement of the endoscope along a motion axis; comparing, at a processing chip, the motion axis with the viewing axis; and generating a steering signal that controls articulation of the first and second articulating segments to reduce a difference between the motion axis and the viewing axis as taught by Akimoto et al. in order to provide calculating the position of image pickup means based on the core line of the tubular organ and a movement amount and a travelling direction of the image pickup means ([0009] of Akimoto et al.). The modified device of Takahashi in view of Akimoto et al. will hereinafter be referred to as the modified device of Takahashi and Akimoto et al.
Regarding Claim 31, the modified device of Takahashi and Akimoto et al. teach the claimed invention as discussed above concerning claim 10, and Akimoto et al. teach wherein the generated steering signal causes the viewing axis to be positioned in the middle of a passage and pointed in the direction of forward motion down the passage (Fig.2C, line-of-sight direction D1; shows center line).
Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 20200121163 A1) in view of Akimoto et al. (US 20150196228) and in further view of Matsuo (US 20100168519).	
Regarding Claim 26, the modified device of Takahashi and Akimoto et al. teach the claimed invention as discussed above concerning claim 10, but does not teach wherein the second articulating segment has a length longer than the first articulating segment.
 Matsuo teaches wherein the second articulating segment has a length longer than the first articulating segment ([0061] length of the first bending portion 12a in the direction of the insertion axis is in the range from approximately 30 to 35 mm. The length of the second bending portion 12b in the direction of the insertion axis is in the range from approximately 40 to 45 mm).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Takahashi and Akimoto et al. to have wherein the second articulating segment has a length longer than the first articulating segment as taught by Matsuo in order to provide series of bending portions ([0061] of Matsuo). The modified device of Takahashi in view of Akimoto et al. and in further view of Matsuo will hereinafter be referred to as the modified device of Takahashi, Akimoto et al. and Matsuo.
Regarding Claim 27, the modified device of Takahashi, Akimoto et al. and Matsuo teach the claimed invention as discussed above concerning claim 26, and Matsuo teaches wherein the first articulating segment has a length of about 20-40 mm ([0061] length of the first bending portion 12a in the direction of the insertion axis is in the range from approximately 30 to 35 mm) and the second articulating segment has a length of about 30-50 mm ([0061] length of the second bending portion 12b in the direction of the insertion axis is in the range from approximately 40 to 45 mm).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 20200121163 A1) in view of Akimoto et al. (US 20150196228) and in further view of Friedrich et al. (US 20140121460).	
Regarding Claim 28, the modified device of Takahashi and Akimoto et al. teach the claimed invention as discussed above concerning claim 10, but does not teach using location information and associated reference points to vary a sensitivity of user inputs based on distances to the reference points.
Friedrich et al. teach using location information and associated reference points to vary a sensitivity of user inputs based on distances to the reference points ([0011] operatively connected to the control element and to the adjustment element such that a force applied to the control element by the user may be transmitted to the adjustment element via the intermediate element in order to move the adjustment element).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Takahashi and Akimoto et al. to have using location information and associated reference points to vary a sensitivity of user inputs based on distances to the reference points as taught by Friedrich et al. in order to ensure that no damage is done to any tissue located around the end portion ([0003] of Friedrich et al.).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 20200121163 A1) in view of Akimoto et al. (US 20150196228) and in further view of Rauniyar et al. (US 20180139392).	
Regarding Claim 29, the modified device of Takahashi and Akimoto et al. teach the claimed invention as discussed above concerning claim 10, but does not teach wherein the steering signal is generated during forward motion of the endoscope.
Rauniyar et al .teach wherein the steering signal is generated during forward motion of the endoscope ([0067] a steering module 74 configured to generate a steering signal responsive to a user input).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Takahashi and Akimoto et al. to have wherein the steering signal is generated during forward motion of the endoscope as taught by Rauniyar et al in order to provide selectively steering control ([0067] of Rauniyar et al.).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 20200121163 A1) in view of Akimoto et al. (US 20150196228) and in further view of Biro et al. (US 20210220594).	
Regarding Claim 30, the modified device of Takahashi and Akimoto et al. teach the claimed invention as discussed above concerning claim 10, but does not teach wherein the user input comprises a direction of the viewing axis and translation of the endoscope forward or rearward.
Biro et al. teach wherein the user input comprises a direction of the viewing axis and translation of the endoscope forward or rearward (Fig.9, displays information boxes 107 and 108 the direction and other information can be provided, and view box 103 can provide information about the total degree of bending of the end section 11).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Takahashi and Akimoto et al. to have wherein the user input comprises a direction of the viewing axis and translation of the endoscope forward or rearward as taught by Biro et al. in order to provide screen view containing angle/orientation information ([072]-[0173] of Biro et al.).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 20200121163 A1) in view of Akimoto et al. (US 20150196228) and in further view of Donhowe et al. (US 20110196199).	
Regarding Claim 32, the modified device of Takahashi and Akimoto et al. teach the claimed invention as discussed above concerning claim 10, but does not teach steering signal causes the viewing axis to be maintained in a desired orientation during motion of the endoscope and navigation within the passageway. 
Donhowe et al. teach steering signal causes the viewing axis to be maintained in a desired orientation during motion of the endoscope and navigation within the passageway ([0012]-[0013] displayed on a screen viewable by an operator of the endoscope is automatically maintained at a roll orientation ).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Takahashi and Akimoto et al. to have steering signal causes the viewing axis to be maintained in a desired orientation during motion of the endoscope and navigation within the passageway as taught by Donhowe et al. in order to providing a means for an operator to select a desired roll orientation that is to be automatically maintained at a distal tip of a robotic endoscope ([0010]-[0011] of Donhowe et al.).
Allowable Subject Matter
Claims 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 11, the prior arts (in particular Takahashi (US 20200121163 A1) and Akimoto et al. (US 20150196228)) do not teach comparing the motion axis with the viewing axis comprising generating an alignment metric indicating a degree of alignment between the camera axis and the motion axis (as further shown in Figures 5A-C). Claims 12-17 are dependents of Claim 11 and similarly allowable.
Response to Arguments
Applicant’s arguments with respect to claims 10-17 and 26-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20130096384 A1	Arai; Keiichi
US 20180192854 A1	Hata; Nobuhiko et al.
US 20180303319 A1	Ikeda; Yuichi et al.
Arai (US 20130096384) discloses an insertion device. FIG. 19 is a diagram schematically showing a state in which the proximal end of the inner coil sheath of FIG. 17 is fixed, and the first area of the bending portion of FIG. 17 is bent in the opposite direction to the bending direction of the second area.
Hata et al. (US 20180192854) disclose a method and apparatus for controlling manipulator. The operation-amount input unit 3 is a slide bar, a touch screen, a non-contact input unit  or other input device allowing for input of an input used to generate an operation signal ([0037]).  The first bendable portion 201 and the second bendable portion 202 are bent in the same direction. With this movement, the position and direction of the distal end of the manipulator can be changed by a large amount.  ([0074]).
Ikeda et al. (US 20180303319) disclose a flexible tube insertion apparatus. The bent part 203a is changed to the substantially straight part 205a. In accordance with this change, the first bent portion 303a is changed to the substantially straight portion 305a. (See figures 6A-D below).

    PNG
    media_image1.png
    560
    462
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    486
    416
    media_image2.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                             
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795